


Exhibit 10.24
        








AXIS EXECUTIVE RSU RETIREMENT PLAN
 
AXIS Specialty U.S. Services, Inc. (the “Company”) has established the AXIS
Executive RSU Retirement Plan (the “Plan”) to reward certain long-term employees
of the Company and its affiliates for their dedicated service.  The terms of the
Plan are as set forth herein.
1.
Eligibility.  Except as otherwise provided in the Plan, any employee of the
Company or its affiliates (other than those employees explicitly excluded from
the Plan pursuant to Section 17 hereof) who is Retirement Eligible and who has
an outstanding grant(s) of restricted stock units under the AXIS Capital
Holdings Limited 2007 Long-Term Equity Compensation Plan (the “Stock Plan”) as
of the employee’s date of termination and who satisfies the requirements of this
Plan shall be a participant in the Plan (a “Participant”).

•
An employee is “Retirement Eligible” if the sum of his or her number of Years of
Service PLUS his or her age equals or exceeds 65; and

•
Employee is at least 55 years of age as of the termination date; and

•
Employee has at least five Years of Service as of his or her date of
termination.

◦
“Years of Service” means completed years of service with the Company or an
affiliate of the Company from the most recent date of hire or rehire.



2.
Termination and Advance Notice Requirement. In order to earn and be paid the
benefits provided under this Plan, a Participant must not have been terminated
for Cause (as defined in the Company Employee Restricted Stock Unit Agreement
pursuant to which the outstanding restricted stock units were granted (the “RSU
Agreement”)) and must be in good standing (as determined by the Committee in its
sole discretion) and provide not less than ninety (90) days advance notice of
his or her termination if he or she voluntarily terminates employment. A
Participant will not be eligible to receive new awards of restricted stock units
following the date he or she provides notice of termination.



3.
Restrictive Covenant Agreement. In order to earn and be paid the benefits
provided under this Plan, to the extent permitted by law, a Participant must
execute a Confidentiality, Non-Solicitation and Non-Competition Agreement in a
form acceptable to the Company (a “Covenant Agreement”) no later than the
Participant’s last day of employment with the Company.

  
4.
Plan Benefit. Subject to the terms and conditions of the Plan, a Participant:

a.
Shall vest, as of the date of his or her termination of employment, in a cash
benefit equal to the fair market value of any restricted stock units granted
pursuant to RSU Agreements dated prior to January 1, 2016 that are outstanding
and unvested as of the date of his or her termination and that are terminated in
accordance with the applicable RSU Agreement as of the date of termination. The
fair market value shall be determined by the Committee (or Company management)
based on the closing NYSE price of Shares (as defined in the Stock Plan) on the
Participant’s date of termination (or the next trading date after the date of
termination if the date





--------------------------------------------------------------------------------




of termination is not a trading day). In the case of any restricted stock units
subject to performance vesting, the number of restricted stock units that are
considered to be terminated shall be determined by applying a Performance
Multiplier (as defined in the applicable RSU Agreement) calculated as though the
last day of the calendar quarter immediately preceding the Participant’s
termination of employment was the last day of the applicable Performance Period
(as defined in the applicable RSU Agreement). The Committee shall determine the
amount of this Performance Multiplier and the number of restricted stock units
that are considered to be terminated in its sole discretion.
b.
Shall continue to vest in any restricted stock units granted pursuant to RSU
Agreements dated on or after January 1, 2016 that remain outstanding and
unvested as of the date of his or her termination, as though the Participant had
not terminated employment with the Company (e.g., on the first, second, third
and fourth anniversaries of the grant date for time-based restricted stock
units; on the third anniversary of the grant date for performance-based
restricted stock units; or as otherwise provided in the applicable RSU
Agreement) or as of the Participant’s termination of employment if termination
occurs within twenty four months following a Change in Control (as defined in
the RSU Agreement); provided that such vesting shall terminate if the
Participant breaches any of the terms of the Covenant Agreement, in the
determination of the Committee, to the extent permitted by law and all unvested
restricted stock units shall terminate and be forfeited as of the date of the
breach. In the case of any restricted stock units subject to performance
vesting, the determination of the number of restricted stock units that vest
shall be made as follows: (I) if the restricted stock units vest on the
regularly scheduled vesting date as though the Participant had not terminated
employment, the number of restricted stock units that vest shall be determined
by applying the same Performance Multiplier that would apply had the Participant
not terminated employment and (II) if the restricted stock units vest on the
date of termination of employment, the number of restricted stock units that
vest shall be determined by applying a Performance Multiplier of 100%.

c.
Notwithstanding the foregoing, the Committee shall have the sole authority to
determine that no benefit shall be provided under this Plan in connection with
certain outstanding restricted stock unit grants made to Participants; provided
that in all events benefits shall be provided under this Plan in connection with
restricted stock units granted to Participants that are subject to time-based
four year graded vesting and performance-based three year cliff vesting that
were granted using the Company’s standard form of award agreement.



5.
Payment.  Delivery of (i) the cash benefit described in Section 4(a) hereof and
(ii) the cash and Shares (as defined in the RSU Agreement) payable with respect
to outstanding restricted stock units which vest pursuant to Section 4(b) hereof
on or after a Participant’s termination of employment, shall be made as follows:

a.
With respect to the cash payment described in Section 4(a) hereof, subject to
Section 11 hereof, in a cash lump sum within thirty (30) days following the
Participant’s date of termination.

b.
With respect to restricted stock units which vest pursuant to Section 4(b)
hereof, subject to Section 11 hereof, at the same time and in the same form
delivery would have been made under the RSU Agreement if the Participant had
remained employed through the applicable vesting date (e.g., the first, second,
third and





--------------------------------------------------------------------------------




fourth anniversaries of the grant date for time-based restricted stock units;
the third anniversary of the grant date for performance-based restricted stock
units; or as otherwise provided in the applicable RSU Agreement), provided,
however, if vesting occurs upon termination pursuant to Section 4(b) hereof
(i.e., because termination occurs within twenty four months following a Change
in Control), payment shall be made at the same time and same form as delivery
would have been made under the RSU Agreement had the Participant been terminated
without Cause within twenty four months following a Change in Control, but in no
event later than thirty (30) days following termination.
c.
Notwithstanding the foregoing, in the event that a Participant dies prior to
delivery of the amounts described in Section 5(a) and/or (b), payment shall be
made to the Participant’s beneficiary in a lump sum upon the earlier of the date
provided in Section 5(a) and/or (b), as applicable, or within ninety (90) days
following the Participant’s death. In the case of any restricted stock units
subject to performance vesting, the determination of the number of restricted
stock units with respect to which payment will be made pursuant to this Section
5(c) shall be determined assuming that the Performance Multiplier is 100%.



6.
Termination Prior to Retirement Eligibility. If an employee’s employment with
the Company and its affiliates terminates prior to the date that the employee
becomes Retirement Eligible for any reason, such employee shall have no rights
to benefits or payments under the Plan.



7.
RSU Agreement. The applicable RSU Agreement shall govern the outstanding the
restricted stock units to the extent the RSU Agreement is not inconsistent with
the Plan.



8.
Beneficiary. To the extent not inconsistent with the Stock Plan, in the event of
a Participant’s death, payment of the Participant’s Plan benefit, if any, shall
be made to a beneficiary (or beneficiaries) designated by the Participant in the
form and manner prescribed by the Committee. If a Participant does not have a
properly designated beneficiary, payment shall be made to the Participant’s
estate.



9.
Clawback. Any Plan benefit hereunder is subject to recoupment, at the
Committee’s discretion, under the Company’s executive compensation recoupment,
or “clawback,” policy.



10.
Administration and Interpretation of Plan.  The Compensation Committee of the
Board of AXIS Capital Holdings Limited (the “Committee”), in consultation with
Company management, shall have the authority to administer the Plan, to
conclusively make all determinations under the Plan and to interpret the Plan. 
Any such determinations or interpretations made by the Committee shall be
binding on all persons.



11.
Section 409A.

a.
Although the Company does not guarantee the tax treatment of any payments under
the Plan, the intent of the Company is that the payments and benefits under this
Plan comply with Section 409A of the Internal Revenue Code of 1986, as amended,
and all Treasury Regulations and guidance promulgated thereunder (“Code Section
409A”) and to the maximum extent permitted the Plan shall be limited, construed
and interpreted in accordance with such intent. In no event whatsoever shall the
Committee, the Company or its affiliates or their respective officers,
directors, employees or agents be liable for any additional tax, interest or
penalties that may





--------------------------------------------------------------------------------




be imposed on a Participant by Code Section 409A or damages for failing to
comply with Code Section 409A.
b.
Notwithstanding any other provision of this Plan to the contrary, if at the time
of a Participant’s separation from service (as defined in Code Section 409A),
the Participant is a “Specified Employee”, then the Company will defer the
payment or commencement of any nonqualified deferred compensation subject to
Code Section 409A payable upon separation from service (without any reduction in
such payments or benefits ultimately paid or provided to the Participant) until
the date that is six (6) months following separation from service or, if
earlier, the earliest other date as is permitted under Code Section 409A (and
any amounts that otherwise would have been paid during this deferral period will
be paid in a lump sum on the day after the expiration of the six (6) month
period or such shorter period, if applicable). The Company shall determine in
its sole discretion all matters relating to who is a “Specified Employee” and
the application of such determination.

c.
Notwithstanding anything in this Plan or elsewhere to the contrary, a
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Plan providing for the payment of any amounts or benefits
that constitute “non-qualified deferred compensation” within the meaning of Code
Section 409A upon or following a termination of the Participant’s employment
unless such termination is also a “separation from service” within the meaning
of Code Section 409A and, for purposes of any such provision of this Plan,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service” and the date of such separation from service
shall be the date of termination for purposes of any such payment or benefits.



12.
Governing Law.  The Plan shall be governed by the laws of New York without
regard to its conflicts of law provisions.



13.
Effective Date. The Plan shall be effective January 1, 2016 (the “Effective
Date”) and shall continue until terminated by the Company.



14.
No Guarantee of Continued Employment.  Nothing in the Plan shall interfere with,
or limit in any way, the right of the Company or any of its affiliates to
terminate any Participant’s employment at any time, nor shall it confer upon any
Participant any right to continue in the employ of the Company or any of its
affiliates.  For purposes of the Plan, temporary absence from employment because
of illness, vacation, approved leaves of absence and transfers of employment
among the Company and its affiliates shall not be considered to terminate a
Participant’s employment unless such treatment would cause a violation of Code
Section 409A.



15.
Successors.  All obligations of the Company under the Plan shall be binding on
any successor to the Company, whether the existence of such successor is the
result of a direct or indirect merger, consolidation, purchase of all or
substantially all of the business and/or assets of the Company or otherwise.



16.
No Claim Against Assets. Nothing in this Plan shall be construed as giving any
Participant or his or her legal representative, or designated beneficiary, any
claim against any specific assets of the Company or as imposing any trustee
relationship upon the Company in respect of the





--------------------------------------------------------------------------------




Participant. The Company shall not be required to segregate any assets in order
to provide for the satisfaction of the obligations hereunder. If and to the
extent that the Participant or his or her legal representative or designated
beneficiary acquires a right to receive any payment pursuant to this Plan, such
right shall be no greater than the right of an unsecured general creditor of the
Company.


17.
Employees of AXIS Capital Holdings Limited. Unless determined otherwise by the
Committee, in no event shall any employee (i) who is a United States resident or
citizen whose compensation is allocated to AXIS Capital Holdings Limited and/or
(ii) whose benefit under the Plan would be subject to Section 457A of the
Internal Revenue Code, be a Participant in the Plan.



18.
Amendment and Termination.  This Plan may be amended or terminated at any time
by the Company without the consent of any employee or Participant to the extent
permitted by law.

















